Citation Nr: 0833732	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Although it appears that the veteran's representative 
attempted to withdraw this appeal in April 2007, the RO did 
not treat the appeal as withdrawn and subsequently conducted 
an April 2007 audiological examination and issued a May 2007 
supplemental statement of the case.  Additionally, in 
September 2007, the veteran's representative filed a 
statement in support of the veteran's appeal.  Accordingly, 
the Board has determined that the issue on appeal was not 
withdrawn.  See 38 C.F.R. §§ 20.202, 20.204 (2007). 


FINDING OF FACT

Bilateral hearing loss is manifested by Level I and Level III 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for bilateral hearing loss, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim for service connection, a 
September 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of the 
assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because the veteran was 
so notified in a March 2006 letter which was followed by 
January 2007 and May 2007 readjudications.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply here, because the 
current appeal is based on the assignment of an initial 
disability rating following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

By a December 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective March 2, 2004.  In March 2005, the 
veteran filed a notice of disagreement regarding the 
evaluation.  In January 2007, the RO issued a statement of 
the case.  In February 2007, the veteran filed a substantive 
appeal.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria.  See 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule translates such audiometric test results into 
numeric designations ranging from Level I to Level XI, in 
order to evaluate the degree of disability from bilateral 
service-connected defective hearing.  An examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86.  If the puretone threshold is greater than 55 decibels 
at each of four specified frequencies (1000 Hertz, 2000 
Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest numeral for consideration.  Each 
ear is evaluated separately.  38 C.F.R. § 4.86.

In lay statements, the veteran reported hearing difficulty.  
He asserted that his hearing aids did not help his condition 
and that he was unable to understand regular conversation in 
the presence of any other noise.  The veteran's wife stated 
that the veteran has hearing difficulty and is not able to 
understand what others are saying. 

March 2004 and September 2004 VA medical records diagnosed 
mild to severe high frequency sensorineural bilateral hearing 
loss.  At the September 2004 VA audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
65
65
LEFT
10
15
40
60
70

The average pure tone threshold was 45 in the right ear and 
46.25 in the left ear.  Speech discrimination scores were 92% 
in the right ear and 86% in the left ear.

In September 2005, October 2005, and September 2006 VA 
medical records, the veteran reported trouble hearing and 
that his hearing aid was not working properly.  The diagnosis 
was sensorineural hearing loss.  At the April 2007 VA 
audiological examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
80
75
LEFT
15
15
50
70
70

The average pure tone threshold was 57.5 in the right ear and 
51.25 in the left ear.  Speech discrimination scores were 84% 
in the right ear and 84% in the left ear.  A May 2007 VA 
medical record diagnosed sensorineural hearing loss.

The Board finds that the evidence of record does not support 
entitlement to a compensable evaluation for bilateral hearing 
loss.  First, there is no exceptional pattern of hearing 
impairment because the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz were not 55 decibels or more and the 
puretone threshold was not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  
Second, the September 2004 VA examination demonstrates right 
ear Level I hearing acuity and left ear Level II hearing 
acuity.  The April 2007 VA examination demonstrates right ear 
Level III hearing acuity and left ear Level II hearing 
acuity.  See 38 C.F.R. § 4.85 (b)-(f), Table VI.  Using Table 
VII, right ear Level I and Level III hearing acuity and left 
ear Level II hearing acuity translates to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, an 
initial compensable evaluation for bilateral hearing loss is 
not warranted at any time during the pertinent time period.  
38 U.S.C.A. § 5110; Fenderson, 12 Vet. App. at 126.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) 
(2007).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  But here, the schedular evaluation is not 
inadequate.  A compensable rating is provided for certain 
manifestations of bilateral hearing loss, but the medical 
evidence reflects that those manifestations are not present.  
Moreover, there is no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization and 
marked interference of employment has not been shown due to 
bilateral hearing loss.  In the absence of any additional 
factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.



Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


